Case 3:19-cv-00388-TAD-KLH Document 31 Filed 05/06/20 Page 1 of 2 PageID #: 360



                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                       MONROE DIVISION

 STANLEY JACKSON                                       CIVIL ACTION NO. 3:19-cv-00388

 VERSUS                                                JUDGE TERRY A. DOUGHTY

 FAMILY DOLLAR STORES OF                               MAG. JUDGE KAREN L. HAYES
 LOUISIANA, INC., ET AL.

                                    MEMORANDUM RULING


        This matter involves the disposition of a Motion for Summary Judgment [Doc. No. 23],

 filed by Defendant Sedgwick Claims Management Services, Inc. (“Sedgwick Claims”). The

 motion is unopposed. For the reasons set forth herein, Sedgwick Claims’ Motion for Summary

 Judgment is GRANTED.

        On March 29, 2018, Petition for Damages was filed by Plaintiff Stanley Jackson

 (“Jackson”) in the 3rd Judicial District Court for the Parish of Union, State of Louisiana.

 Named as Defendants in the proceeding were Family Dollar Stores of Louisiana, Inc. (“Family

 Dollar”), and Sedgwick Insurance Company (“Sedgwick Insurance”). An Answer to the Petition

 for Damages was filed by Sedgwick Claims, maintaining it was improperly named as Sedgwick

 Insurance.   Thereafter, pursuant to a Motion for Voluntary Dismissal, an Order was signed on

 June 15, 2018, dismissing all claims against Sedgwick Insurance, but not against Sedgwick

 Claims.

        On March 28, 2019, a Notice of Removal [Doc. No. 3] was filed removing the suit to this

 Court on the basis of diversity.   Although Sedgwick Insurance was shown as a terminated

 defendant, Sedgwick Claims was not. Although it appears to this Court that the plaintiffs
Case 3:19-cv-00388-TAD-KLH Document 31 Filed 05/06/20 Page 2 of 2 PageID #: 361



 originally intended to dismiss all of the Sedgwicks, Sedgwick Claims remains as a defendant in

 this proceeding.    To resolve this issue, Sedgwick Claims filed a Motion for Summary Judgment

 [Doc. No. 23], on March 12, 2020.        In its Motion, Sedgwick Claims maintains it is not an

 insurance company and is simply a third party administrator that adjusts claims filed against

 Family Dollar. Jackson did not oppose Sedgwick Claims’ Motion.1

        Since it is clear Sedgwick Claims has no liability in this proceeding, its Motion for

 Summary Judgment is GRANTED.

        Monroe, Louisiana, this 6th day of May, 2020.



                                                           __________________________________
                                                           TERRY A. DOUGHTY
                                                           UNITED STATES DISTRICT JUDGE




        1
            Jackson did oppose a Motion for Summary Judgment by Family Dollar [Doc. No. 26].
                                                      2
